Citation Nr: 0320210	
Decision Date: 08/14/03    Archive Date: 08/25/03

DOCKET NO.  02-05 434	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an increased (compensable) disability rating 
for service-connected arthralgias of uncertain etiology, 
probably due to functional disease.  


ATTORNEY FOR THE BOARD

John Z. Jones, Counsel


INTRODUCTION

The veteran served on active duty from November 1976 to July 
1977. 

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from an August 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Cleveland, Ohio (RO).

In his VA Form 9, received in April 2002, the veteran 
maintained that he was unable to work because of his 
"functional disease".  The Board construes this assertion 
as a claim for entitlement to a total disability rating based 
on individual unemployability due to service-connected 
disability (TDIU).  See Roberson v. Principi, 251 F. 3d 1378 
(2001).  In Roberson, the United States Court of Appeals for 
the Federal Circuit held that when a veteran submits evidence 
of a medical disability and makes a claim for the highest 
rating possible and additionally submits evidence of 
unemployability, the "identify the benefit sought" 
requirement of section 3.155(a) has been met and VA must 
consider TDIU.  Because the matter of the veteran's 
entitlement to TDIU has not been adjudicated by the RO, and 
necessarily the veteran has not been accorded due process 
with respect to it, it is referred to the RO for appropriate 
action.  See Bernard v. Brown, 4 Vet. App. 384, 393-394 
(1993).

The veteran is currently unrepresented in this appeal.  His 
former representative, AMVETS, revoked its power of attorney 
in December 2002.  By way of May 2003 correspondence from the 
Board, the veteran was afforded an opportunity to appoint a 
new representative.  No response was received from the 
veteran.  Accordingly, appellate review of this case will 
proceed on the basis that the veteran is presumed to not 
desire representation.  


FINDINGS OF FACT

1.  The veteran's arthralgias of uncertain etiology is 
manifested by depression, anxiety, suspiciousness, problems 
sleeping, feelings of hopelessness, difficulty dealing with 
people, and problems concentrating, resulting in occupational 
and social impairment.  Objective clinical findings include 
GAF scores ranging from 40 to 65.

2.  Neither an exceptional nor unusual disability picture has 
been presented so as to render impractical the application of 
the regular schedular standards with respect to the 
disability here on appeal.

CONCLUSIONS OF LAW

1.  The schedular criteria for a rating of 70 percent for 
arthralgias of uncertain etiology have been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. § 3.102, 4.3, 4.130, 
Diagnostic Code 9422 (2002).  

2.  An extraschedular disability rating is not warranted for 
the service-connected arthralgias of uncertain etiology.  38 
C.F.R. § 3.321(b) (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

This appeal arises out of the veteran's contentions that his 
service-connected disability is worse than is represented by 
the currently assigned noncompensable rating.  

After dealing with certain preliminary matters, the Board 
will review the pertinent law and VA regulations, discuss the 
evidence as found in the claims file with respect to the 
veteran's claim, and then proceed with an analysis of the 
issue on appeal.

The VCAA - VA's duty to notify/assist

The Board has given consideration to the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (VCAA) [codified as amended at 38 U.S.C. § 5102, 5103, 
5103A, 5107].  The VCAA eliminated the former statutory 
requirement that claims be well grounded.  Cf.  38 U.S.C.A. § 
5107(a) (West 1991).  The VCAA includes an enhanced duty on 
the part of VA to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
The VCAA also redefines the obligations of VA with respect to 
its statutory duty to assist claimants in the development of 
their claims.  See 38 U.S.C.A. §§ 5103,
 5103A (West Supp. 2002).  Regulations implementing the VCAA 
have been enacted.  See 66 Fed. Reg. 45,630 (Aug. 29, 2001) 
[codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a)].  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Except for 
provisions pertaining to claims to reopen based upon the 
submission of new and material evidence, which is not at 
issue here, the implementing regulations are also effective 
November 9, 2000.  Consequently, the regulations are 
accordingly applicable.  See Holliday v. Principi, 14 Vet. 
App. 280 (2000) [the Board must make a determination as to 
the applicability of the various provisions of the VCAA to a 
particular claim].

The VCAA alters the legal landscape in three distinct ways:  
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.  

Standard of review

The VCAA eliminated the concept of a well grounded claim, and 
superseded the decision of the United States Court of Appeals 
for Veterans Claims (the Court) in Morton v. West, 12 Vet. 
App. 477 (1999), withdrawn sub nom. Morton v. Gober, 14 Vet. 
App. (2000) (per curiam), in which the Court held that VA 
could not assist in the development of a claim that was not 
well grounded.

The current standard of review is as follows.

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West Supp. 2002).  When there is an 
approximate balance of evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107 (West Supp. 2002); 
38 C.F.R. §§ 3.102, 4.3 (2002).  In Gilbert v. Derwinski, 1 
Vet. App. 49, 53 (1990), the Court stated that "a veteran 
need only demonstrate that there is an 'approximate balance 
of positive and negative evidence' in order to prevail."  To 
deny a claim on its merits, the preponderance of the evidence 
must be against the claim.  Alemany v. Brown, 9 Vet. App. 
518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See 38 U.S.C.A. § 5103 (West Supp. 2002); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002) [a 
letter from VA to an appellant describing evidence 
potentially helpful to the appellant but not mentioning who 
is responsible for obtaining such evidence did not meet the 
standard erected by the VCAA].

After having carefully reviewed the record on appeal, the 
Board has concluded that the requirements of the VCAA as to 
notice apply to this case and have been effectively satisfied 
with respect to the issue on appeal.  The record reflects 
that the veteran has been informed of the various 
requirements of law pertaining to his appeal in the February 
2002 Statement of the Case (SOC).  Crucially, the veteran was 
notified by letter from the RO in June 2001 of the evidence 
necessary to substantiate his claim as well as the evidence 
he was expected to obtain and which evidence VA would obtain.  

Based on the above, the Board concludes that the veteran has 
been amply informed of what is required of him and of VA in 
connection with his claim, and that the requirements of the 
VCAA, as interpreted by the Court in Quartuccio, have been 
satisfied. 


Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claimant's claim, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the 
evidence of record (lay or medical) includes competent 
evidence that the claimant has a current disability, or 
persistent or recurrent symptoms of disability; and indicates 
that the disability or symptoms may be associated with the 
claimant's active military, naval, or air service; but does 
not contain sufficient medical evidence for the Secretary to 
make a decision on the claim.  See 38 U.S.C.A. § 5103A (West 
Supp. 2002); 38 C.F.R. § 3.159 (2002).

The Board finds that all relevant evidence necessary for an 
equitable resolution of the issue on appeal has been 
identified and obtained.  The evidence of record includes 
service medical records, VA and private treatment records, 
private physicians' statements, and reports of VA 
examinations.  In July 2001 correspondence, the veteran 
indicated that he had only been treated at the VA Medical 
Center (VAMC) in Chillicothe, Ohio.  The Board notes that 
records from the Chillicothe VAMC were received in August 
2001.  

There is no indication that there exists any other evidence 
which has a bearing on this case.  The veteran has pointed to 
none, and the Board has identified none.

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of the 
claim has been consistent with the provisions of the new law.  
Accordingly, the Board will proceed to a decision on the 
merits on the issue on appeal.

Relevant law and regulations

Disability ratings - in general 

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Schedule), 38 C.F.R. 
Part 4.  The percentage ratings contained in the Schedule 
represent, as far as can be practicably determined, the 
average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and the residual conditions in civil occupations.  38 
U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 3.321(a), 4.1 
(2002).  Separate diagnostic codes identify the various 
disabilities.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for the higher rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2002).

In determining the disability evaluation, VA has a duty to 
acknowledge and consider all regulations which are 
potentially applicable based upon the assertions and issues 
raised in the record and to explain the reasons and bases for 
its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 
(1991).  Governing regulations include 38 C.F.R. § 4.1 and § 
4.2 (2002), which require the evaluation of the complete 
medical history of the veteran's condition.

Specific rating criteria

The record shows that the veteran was granted service 
connection for arthralgias of uncertain etiology at a time 
when the rating schedule included a diagnostic code for 
psychological factors affecting musculoskeletal condition.  
See 38 C.F.R. § 4.132, Diagnostic Code 9505 (1977).  At that 
time, when a disability had both physiological and 
psychological components, the rating was to be based on the 
predominant component.  Id., Note 2.  Since that time, the 
rating schedule has been revised, and Diagnostic Code 9505 
has been rescinded.  See 61 Fed. Reg. 52695 (Oct. 8, 1996) 
[codified at 38 C.F.R. § 4.130], effective November 7, 1996.  
Under the amended regulations, the most appropriate 
Diagnostic Code is 9422, pain disorder.  See 38 C.F.R. § 
4.130, Diagnostic Code 9422 (2002).

Under the current schedular criteria, a zero percent 
(noncompensable) evaluation is warranted where a mental 
condition has been formally diagnosed, but symptoms are not 
severe enough either to interfere with occupational and 
social functioning or to require continuous medication.  

A 10 percent evaluation is warranted where there is 
occupational and social impairment due to mild or transient 
symptoms which decrease work efficiency and ability to 
perform occupational tasks only during periods of significant 
stress, or; symptoms controlled by continuous medication.  

A 30 percent is assigned for occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
normal routine behavior, self-care, and conversation), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment; mild memory loss (such as forgetting names, 
directions, recent events).  

A 50 percent rating is assigned for occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short-and long-term memory; impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  

A 70 percent rating is assigned for occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); inability to establish and maintain effective 
relationships.  

A 100 percent rating is assigned for total occupational and 
social impairment, due to such symptoms as: gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance or 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.  
See 38 C.F.R. § 4.130 (2002).

Global Assessment of Functioning 

The Court has held that Global Assessment of Functioning 
(GAF) scores are a scale reflecting the "psychological, 
social, and occupational functioning on a hypothetical 
continuum of mental health-illness."  See Carpenter v. Brown, 
8 Vet. App. 240, 242 (1995); Richard v. Brown, 9 Vet. App. 
266 (1996) (citing the American Psychiatric Association: 
DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS (4th 
ed.), p. 32).  GAF scores ranging between 61 to 70 reflect 
some mild symptoms (e.g., depressed mood and mild insomnia) 
or some difficulty in social, occupational, or school 
functioning (e.g., occasional truancy, or theft within the 
household), but generally functioning pretty well, and has 
some meaningful interpersonal relationships.  Scores ranging 
from 51 to 60 reflect more moderate symptoms (e.g., flat 
affect and circumstantial speech, occasional panic attacks) 
or moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co-
workers).  Scores ranging from 41 to 50 reflect serious 
symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational or school functioning (e.g., no friends, 
unable to keep a job).  Scores ranging from 31 to 40 reflect 
some impairment in reality testing or communication (e.g., 
speech is at times illogical, obscure, or irrelevant) or 
major impairment in several areas, such as work or school, 
family relations, judgment, thinking, or mood (e.g., 
depressed man avoids friends, neglects family, and is unable 
to work; child frequently beats up other children, is defiant 
at home, and is failing at school).  A score from 21 to 30 is 
indicative of behavior which is considerably influenced by 
delusions or hallucinations or serious impairment in 
communication or judgment or inability to function in almost 
all areas.  A score of 11 to 20 denotes some danger of 
hurting one's self or others (e.g., suicide attempts without 
clear expectation of death; frequently violent; manic 
excitement) or occasionally fails to maintain minimal 
personal hygiene (e.g., smears feces) or gross impairment in 
communication (e. g., largely incoherent or mute).  A GAF 
score of 1 to 10 is assigned when the person is in persistent 
danger of severely hurting self or others (recurrent 
violence) or there is persistent inability to maintain 
minimal personal hygiene or serious suicidal acts with clear 
expectation of death.  See 38 C.F.R. § 4.130 [incorporating 
by reference the VA's adoption of the American Psychiatric 
Association: DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL 
DISORDERS, Fourth Edition (DSM-IV), for rating purposes].

Factual Background

A request for an increased rating must be viewed in light of 
the entire relevant medical history.  See 38 C.F.R. § 4.1 
(2002); Peyton v. Derwinski, 1 Vet. App. 282, 287 (1991).  
However, where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
See Francisco v. Brown, 7 Vet. App. 55 (1994).

Service medical records show that the veteran was seen on 
multiple occasions for complaints of joint pains; however, 
examinations revealed no objective findings.  The final 
diagnosis was arthralgias of uncertain etiology, probably due 
to functional disease.  

In an August 1977 rating decision, the RO granted service 
connection for arthralgias of uncertain etiology, probably 
due to functional disease, a rating analogous to 
psychophysiologic musculoskeletal disorder, and assigned a 
10 percent rating under Diagnostic Code 9505.  The rating was 
decreased to zero percent in May 1981 and has remained 
unchanged since.  

VA and private medical records, including reports of VA 
examinations, through the 1980s and 1990s show that the 
veteran continued to complain of pain in his joints, 
especially in the knees, hips and back.  The records also 
indicate that the veteran sustained a work-related injury in 
1987 and had not worked since.   

Of record are many pages of medical treatment records.  
Pertinent diagnoses over the years have included numerous 
musculoskeletal and psychiatric disorders, including chronic 
lumbosacral strain, cervical spondylosis, back pain syndrome, 
rheumatoid arthritis, myofacial pain, multiple arthralgias, 
major depression with psychotic features, panic disorder, 
somatoform disorder, schizoaffective disorder and personality 
disorder.  

The veteran was afforded a VA examination in January 2000.  
The examiner noted that the claims file was reviewed.  In 
reporting his social and occupational history, the veteran 
indicated that he had had many absences from work due to back 
and joint pains.  He stated that he had not worked since 
1987.  He stated that because of his pains and physical 
problems, he had had significant marital and family problems.  
He noted that he was divorced and had four children, none of 
which live with him.  He currently lived with a friend, 
female, nonintimate relation.  It was noted that the veteran 
had seen multiple practitioners over the years and had 
developed a narcotic drug habit for pain relief.  He stated 
that he became dependent on MS Contin and required 
detoxification at a local facility.  His current medications 
included Percocet, Quazepam and Prozac.  He had also been on 
a TENS unit for the last two years.  

Mental status examination noted that the veteran was well 
groomed.  He was cooperative and had good eye contact.  His 
speech was somewhat loud and slightly pressured.  He was 
agitated in that he was unable to sit in a chair for any 
extended period.  His thought processes were circumstantial, 
although there was no delusional material.  There was no 
evidence of flight of ideation.  His affect was slightly 
constricted.  His mood was normal.  He denied any suicidal or 
homicidal ideation.  He noted that when under stress he 
tended to have hallucinatory experiences, but when he was 
working and very active these experiences were absent.  His 
concentration in general was fair.  He was oriented in all 
spheres.  Memory and judgment were intact.  He noted that he 
was able to sleep with his current medications.  The 
diagnoses included previous history of schizoaffective 
disorder with schizoid traits and rule out pain disorder with 
both psychological factors and a general medical condition.  
A GAF score of 65 was assigned.  The examiner commented that 
in regard to the provisional diagnosis of a pain disorder, 
the veteran's wandering pain caused significant distress and 
impairment in his social and occupational functioning.  The 
examiner indicated that psychological factors continued to 
have a role in the maintenance of the pain.  The examiner 
further indicated that it could not be determined at that 
time how the diagnosis of schizoaffective disorder affected 
his current pain condition.  

The veteran was afforded another VA examination in November 
2000.  The claims file was reviewed.  The veteran indicated 
that he was divorced and had two children whom he was not 
close to.  He felt that this had a lot to do with his chronic 
pain.  He indicated that he had not worked since 1987 due to 
a work-related injury.  He did endorse a lot of difficulty 
getting along with co-workers and authority figures.  He 
complained of difficulty with significant depression, 
insomnia, feelings of hopelessness and worthlessness, 
difficulty dealing with people and concentrating, appetite 
changes and suicidal ideations.  Mental status examination 
noted that the veteran was dressed and groomed appropriately.  
He was fairly cooperative, but slightly suspicious and 
initially a little bit irritable.  He was cooperative through 
the rest of the interview.  Eye contact was fairly good.  
Motor activity was normal.  Speech was regular rate and 
rhythm, not pressured.  Mood was depressed and anxious.  
Affect was labile.  He did report occasionally hearing a 
voice in his head telling him "whatever you are waiting on, 
come join us" referring to doing away with himself.  He 
denied visual hallucinations.  He noted that at times he got 
very angry and had homicidal ideation.  These occurred when 
he was really in bad shape.  He had a lot of paranoia and 
suspiciousness.  He was oriented to month and year, but could 
not give the exact date.  He was oriented to place and 
person.  He was able to correctly state the current president 
and knew some current events.  He had difficulty with 
concentration.  Insight and judgment were fair.  The 
diagnoses were psychotic disorder secondary to general 
medical condition by history, somatoform pain disorder, major 
depression with psychotic features, personality disorder of 
traits and schizoid personality by previous diagnosis.  The 
examiner noted that the veteran's appearance was that of 
someone who was in pain and was not functioning very well.  
The examiner commented that in separating out the diagnoses, 
the veteran's ongoing pain disorder would have a GAF in the 
range of 55 and the depressive disorder would have a GAF in 
the range of 60-65, if addressed alone.  

A VA discharge summary shows that the veteran was admitted on 
May 31, 2001 with complaint of pain associated with 
psychological factors and general medical condition.  It was 
noted that he also suffered from major depression with 
psychotic features.  He had been treated with various 
antidepressants and antipsychotics.  He had also been on a 
number of pain medications, including morphine and methadone.  
He had been having trouble dealing with the chronic pain and 
stress of his medical condition.  He also had some domestic 
life issues including financial problems, trouble falling and 
maintaining sleep, decreased interest in routine activities, 
decreased energy level with changes in appetite and 
concentration.  He did have some hallucinations which 
appeared to be responding to Seroquel.  

Mental status examination revealed that the veteran was alert 
and oriented in all spheres.  His speech was normal.  His 
affect was anxious.  His mood was sometimes neutral but often 
irritable, especially when exacerbated by pain.  Content was 
illogical and goal directed.  There was a report of past 
hallucinations.  No acute psychosis or ongoing hallucinations 
were found.  He had stiffness in his pain and back and 
sometimes was uncomfortable sitting in a chair due to back 
pain. 

On June 18, 2001, the veteran was transferred to the Mental 
Health Consumer's Rehabilitation Program for assessment and 
further stabilization.  His GAF at the time of transfer was 
45.  The veteran's chief complaints per the emergency room 
triage were joint pain and feeling stressed out, depressed 
and suicidal.  When he was seen by the staff, he stated "I 
will try anything to kill my pain."  He was tearful during 
the interview.  Objective findings on mental status 
examination were unchanged.  During his hospital course, it 
was noted that it appeared that the veteran was homeless and 
that his pain and disability made him unable to work, gain or 
maintain gainful employment.  The discharge summary notes, 
however, that the veteran attended some of the recreational 
group therapies and seemed to do fairly well in that.  He 
also had a job assignment, which he had attended on a regular 
basis, and had done quite well.  The document indicates that 
the veteran left the facility on July 2, 2001 and was stable 
at that time.  He denied any suicidal or homicidal ideation 
and denied any auditory or visual hallucinations.  An 
irregular discharge was ordered when he failed to return from 
authorized absence on July 4, 2001.  A GAF score of 40 was 
assigned.  

Analysis

The veteran is seeking an increased disability rating for his 
service-connected arthralgias of uncertain etiology, which is 
currently evaluated as noncompensably disabling.  He 
essentially contends that his symptoms and resulting 
impairment are more severe than is contemplated by the 
currently assigned rating.

Mittleider considerations

The Board is initially presented with a record on appeal 
which demonstrates that, in addition to the service-connected 
arthralgias of uncertain etiology, various other psychiatric 
and musculoskeletal problems have been diagnosed, such as 
schizoaffective disorder, major depression with psychotic 
features, panic disorder, somatoform disorder, personality 
disorder, chronic lumbosacral strain, myofacial pain, 
rheumatoid arthritis, chronic back pain syndrome and cervical 
spondylosis.  None of these other diagnosed disorders have 
been service-connected.  


The Board is precluded from differentiating between 
symptomatology attributed to a non service-connected 
disability and a service-connected disability in the absence 
of medical evidence which does so.  See Mittleider v. West, 
11 Vet. App. 181, 182 (1998), citing Mitchem v. Brown, 9 Vet. 
App. 136, 140 (1996).  

In this case, the veteran's very complex medical history, 
involving as it does a constellation of musculoskeletal and 
psychiatric diagnoses, makes it virtually impossible to 
separate the service connected disability form the various 
non-service connected physical and psychiatric disabilities.  
Further, it appears unlikely in the extreme that any health 
case provider, no matter how expert, would be able to 
reasonably do so.  As an example, the January 2000 VA 
examiner indicated that he was unable to determine whether 
the veteran's schizoaffective disorder affected his current 
pain condition.  

Moreover, the record clearly reflects that the veteran had 
experienced joint pain for many years prior to being 
diagnosed with such physical disabilities as rheumatoid 
arthritis and cervical spondylosis.  Therefore, it cannot be 
said that the veteran's pain is due solely to these physical 
conditions.  In short, because there is no basis through 
which the Board can make a reasoned distinction between 
service-connected disability and any non service-connected 
symptomatology, pursuant to Mittleider, the Board will 
consider all of the veteran's psychiatric and joint pain 
symptomatology to be part of his service-connected 
disability.  

The Board does point out, however, that the veteran ceased 
working in 1987 due to a work-related injury, not the 
service-connected psychiatric disability.

Schedular rating

The veteran is currently evaluated at the zero percent 
(noncompensable) level.  The Board must accordingly determine 
whether the veteran's symptoms more nearly approximate the 
criteria for the 10 percent level or higher.  If they do not, 
then a higher rating may not be awarded.  

The veteran's arthralgias of uncertain etiology, according to 
the medical evidence of record and his own statements, is 
productive of anxiety, depression, sleep problems, feelings 
of hopelessness, difficulty in dealing with people and 
problems concentrating.  

In regard to social function, VA examination in January 2000 
revealed that the veteran was divorced and that he felt that 
his pains and physical problems had caused significant 
martial and familial discord.  When examined by VA in 
November 2000, he indicated that he did not have a close 
relationship with his children, due in part to his chronic 
pain.  VA hospitalization records in 2001 reflected that the 
veteran was homeless.  It would appear, therefore, that the 
veteran has experienced social impairment, due primarily to 
his difficulties with chronic pain.  

Concerning industrial impairment, the record on appeal 
reflects that the veteran has not worked since 1987 due to a 
work-related injury.  Prior to that, however, the veteran 
reported that he had had difficulty getting along with co-
workers and authority figures.  He also reported having 
numerous absences due to back and joint pains.  

The January 2000 VA examiner commented that the veteran's 
wandering pain caused significant distress and impairment in 
his social and occupational functioning.  The examiner also 
stated that psychological factors continued to have a role in 
the maintenance of the pain.  The November 2000 VA examiner 
reiterated that the veteran's appearance was that of someone 
who was in pain and was not functioning very well.  During 
his treatment in June 2001, a VA clinician commented that the 
veteran's pain and disability made him unable to obtain or 
maintain gainful employment.  

After having carefully considered the matter, the Board 
believes that there is no question that the veteran's 
service-connected arthralgias of uncertain etiology is 
productive of occupational and social impairment with reduced 
reliability and productivity, consistent with the assignment 
of a 50 percent disability rating.  The question to be next 
answered by the Board is whether the record shows 
occupational and social impairment with deficiencies in most 
areas due to symptoms such as suicidal ideation, near-
continuous depression affecting the ability to function 
independently, appropriately and effectively, and an 
inability to establish and maintain effective relationships.

With respect to social impairment, the Board notes that the 
veteran's first marriage ended in divorce and that he does 
not have a close relationship with his children.  With 
respect to occupational impairment, as indicated above, the 
veteran has not worked since 1987 due to a work-related 
injury, but admittedly had numerous absences prior to then 
due to chronic pain.  He also had difficulty getting along 
with co-workers and supervisors.  

There are GAF scores ranging from 40 to 65 recorded in the 
medical records.  Under the Diagnostic Criteria from DSM-IV, 
a score of 40 is assigned when there is major impairment in 
several areas, such as work or school, family relations, 
judgment, thinking, or mood.  The Board notes that such a GAF 
score appears to be consistent with the veteran's overall 
disability picture and is consistent with the criteria for a 
70 percent rating.

The November 2000 VA examination noted that the veteran had 
difficulty with significant depression and suicidal 
ideations.  When he was admitted to a VA facility in May 2001 
for complaint of pain with psychological factors, it was 
again noted that he suffered from major depression and had 
been treated with antidepressants.  Medical documentation 
detailing his transfer to a mental health rehabilitation 
program in June 2001 noted that his chief complaints were 
feeling stressed out, depressed and suicidal.  He was tearful 
and informed the staff that "I will try anything to kill his 
pain."  

As discussed above, symptoms consistent with the assignment 
of a 70 percent disability rating include suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; 
near-continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.  It is clear that the veteran does not have 
all of these symptoms.  However, all of the symptoms are not 
required for a 70 percent rating to be assigned.  See 
Mauerhan v. Principi, 16 Vet. App. 436 (2002) [the specified 
factors for each incremental rating were examples rather than 
requirements for a particular rating; analysis should not be 
limited solely to whether the claimant exhibited the symptoms 
listed in the rating scheme].

The veteran has shown some suicidal ideation, near-continuous 
depression which affects his ability to function 
independently and reduced ability to maintain effective 
relationships.  Accordingly, applying the benefit of the 
doubt rule, the Board concludes that the veteran's service-
connected arthralgias of uncertain etiology approximates the 
overall criteria for the 70 percent level.  See 38 U.S.C.A. § 
5107; 38 C.F.R. §§ 3.102, 4.3.

The evidence further does not show symptoms consistent with 
the assignment of a 100 percent rating, such as: gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; memory loss for names of close relatives, own 
occupation or own name.  VA examinations in 2000 revealed 
that the veteran's memory, insight and judgment were intact.  
He was well groomed and oriented in all spheres.  Although 
the records show that the veteran has on occasion reported 
having hallucinations and/or suicidal and homicidal thoughts 
there is no indication that these symptoms are persistent as 
required for a 100 percent rating.  In fact, the veteran 
himself indicated that he tended to have hallucinatory 
experiences only when he was under stress and that they were 
otherwise absent.  

For the reasons stated, the Board finds that a 70 percent 
rating for the veteran's arthralgias of uncertain etiology is 
appropriate.  A rating higher than 70 percent is not 
warranted by the evidence of record.

Extraschedular consideration

In the February 2002 SOC, the RO included the regulation for 
an extraschedular rating.  Since the matter of referral for 
an extraschedular evaluation has been considered by the RO, 
the Board will, accordingly, consider the provisions of 
38 C.F.R. 3.321(b)(1) (2002) in connection with the issue on 
appeal.  See Bagwell v. Brown, 9 Vet. App. 157 (1996) [the 
question of an extraschedular rating is a component of the 
appellant's claim for an increased rating].

Ordinarily, the VA Schedule for Rating Disabilities will 
apply unless there are exceptional or unusual factors which 
would render application of the schedule impractical.  See 
Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  According to 
the regulation, an extraschedular disability rating is 
warranted upon a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization that would render impractical the 
application of the regular schedular standards.  See 38 
C.F.R. 3.321(b)(1) (2002).

The Board has been unable to identify an exceptional or 
unusual disability picture, and neither has the veteran or 
his representative.  Indeed, it does not appear that the 
veteran is contending that the service-connected arthralgias 
create an exceptional or unusual disability picture.

The record reflects that the veteran has had only one period 
of hospitalization since January 2001.  Although he 
apparently has not worked since 1987, as noted above this 
appears to be the result of a work-related injury at that 
time as opposed to any current symptomatology attributable to 
the service-connected arthralgias.
 
There is no question that the veteran experiences problems, 
such as depression, problems sleeping, anxiety, 
suspiciousness, due to his service-connected disability.  
However, these symptoms are contemplated in the currently 
assigned disability rating of 70 percent.  See Moyer v. 
Derwinski, 2 Vet. App. 289, 293 (1992); see also Van Hoose v. 
Brown, 4 Vet. App. 361, 363 (1993) [noting that the 
disability rating itself is recognition that industrial 
capabilities are impaired].  Accordingly, the Board 
determines that referral for consideration of an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) is 
not warranted.

Conclusion

For the reasons and bases expressed above, the Board 
concludes that a 70 percent rating is warranted for 
arthralgias of uncertain etiology.  The benefit sought on 
appeal is granted to that extent.  


ORDER

Entitlement to a 70 percent disability rating for arthralgias 
of uncertain etiology is granted, subject to the applicable 
laws and regulations concerning the payment of monetary 
benefits.  



	                        
____________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

